Citation Nr: 1225683	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-07 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a heart condition, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from July 28, 1977, to August 18, 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The claims were previously denied in July 2001.  The Atlanta, Georgia, RO now has jurisdiction over the Veteran's claims.  

The issues of entitlement to service connection for hypertension and a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Appellant will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  An unappealed rating decision dated in July 2001, denied entitlement to service connection for hypertension and a heart murmur.  This decision is final.

2.  The additional evidence associated with the Veteran's VA claims file since the July 2001 rating decision includes statements from private physicians indicating hypertension was aggravated by service, and that the Veteran's hypertension and heart murmur are linked.  

3.  The additional evidence received since July 2001, is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for hypertension and a heart condition.




CONCLUSIONS OF LAW

1.  The July 2001 rating decision, which denied entitlement to service connection for hypertension and a heart murmur, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been presented to reopen the claims of entitlement to service connection for hypertension and a heart condition.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims of entitlement to service connection for hypertension and a heart condition have been reopened, as discussed below.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

The Veteran asserts that he has submitted new evidence sufficient to reopen his previously denied claims of entitlement to service connection for hypertension and a heart condition.  The Board concurs.

Relevant Law and Regulations

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Analysis

After reviewing the record, and for the reasons expressed immediately below, the Board is of the opinion that the Veteran has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for hypertension and a heart condition.  The RO's July 2001 rating decision denied the aforementioned claims.  At that time, the evidence of record consisted of: service treatment records for the period July 1977 to August 1977; and a report from the Social Security Administration (SSA) dated June 28, 1996.  

With respect to hypertension, the July 2001 rating decision determined that this condition existed prior to service and that there was no evidence that the condition permanently worsened as a result of service.  Specifically, the rating decision noted service treatment records, wherein the Veteran claimed a prior history of hypertension.  The impression was hypertension that existed prior to enlistment.  Thereafter, the Veteran was discharged due to failure to meet enlistment physical standards.  With respect to the condition identified as a heart murmur, this was considered a congenital or developmental defect, which was unrelated to military service and not subject to service connection.  Further, there was no chronic heart disability subject to service connection that was shown in the service treatment records or any other evidence of record.  See Rating Decision, July 16, 2001.

Objective evidence has been added to the record since the July 2001 denial includes: VA and private treatment records; statements of the Veteran, his mother and from private physicians; as well as a June 2007 VA examination report.  The statements from the private physicians, dated in 2002, but not considered in the July 2001 decision, indicate hypertension was aggravated by service, and link the Veteran's heart murmur to his hypertension.  This evidence is not cumulative or redundant; it has not been considered previously.  The evidence raises a reasonable possibility of substantiating the claims since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  Accordingly, the claims of entitlement to service connection for hypertension and a heart condition are reopened and must be considered in light of all the evidence, both old and new.

In light of this new evidence, the Board has determined that additional evidentiary development must be performed prior to an adjudication of the claims.  




ORDER

The application to reopen the claim of entitlement to service connection for hypertension is granted and, to that extent only, the appeal is granted.

The application to reopen the claim of entitlement to service connection for a heart condition is granted and, to that extent only, the appeal is granted.


REMAND

Initially, the Board notes that in the event service connection is established for hypertension, secondary service connection for a heart disorder should be considered.  As such, the Veteran should be provided proper notice of how to establish a claim of entitlement to service connection as secondary to a service connected disability.   

In addition, the medical records which formed the basis for the Veteran's award of Social Security Administration (SSA) benefits should be sought, since the award document indicates that the Veteran was disabled, in part, from a heart disorder, (myocardial infarction).  

As noted above, the Veteran was provided with a VA examination in June 2007.  Review of this examination report reveals that the VA examiner did not review the Veteran's claims file in conjunction with the examination, nor was a nexus opinion provided.  A new examination should be provided.  

Lastly, any VA treatment records concerning the claimed disabilities which are dated after February 2007 should be sought.  

Under the circumstances described above, the case is REMANDED for the following action:  

1.  The Veteran should be provided notice of the information and evidence necessary to establish service connection as secondary to an already service connected disability.  

2.  Copies of records of any VA heart/hypertension treatment dated after February 2007 should be associated with the claims file.  

3.  The records (including any medical records) which formed the basis for the Veteran's original award of SSA benefits should be sought.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file. 

4.  After the aforementioned development has been completed, the Veteran should be scheduled for a VA examination by an individual with appropriate expertise, to determine the nature and etiology of any currently diagnosed hypertension and heart condition.  The claims file should be reviewed in conjunction with the VA examination and the examination report should reflect that this has been accomplished.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran currently suffers from hypertension.

(b)  If hypertension is diagnosed, the VA examiner is requested to state whether hypertension clearly and unmistakably existed prior to service, and if it did, whether hypertension clearly and unmistakably increased in severity beyond its natural progression during service.  

A complete rationale, with appropriate reference to relevant medical treatises and facts of this case, should accompany all opinions provided.  

(c)  State whether the Veteran currently suffers from a heart condition(s).

(d)  If a heart condition is diagnosed, the VA examiner is requested to state whether it is at least as likely as not (50 percent or greater probability) that the condition: 
	(i) manifested itself during service, and/or 
(ii) is a result of, or increased in severity as a result of, hypertension.

A complete rationale, with appropriate reference to relevant medical treatises and facts of this case should accompany the opinions provided.  If it is not possible to provide these opinions without resulting to speculation, the reason that is so should be explained, including whether it is because of the limits of medical knowledge or there is a lack of necessary facts.  

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review. 

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


